DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the last limitation of the claim begins with “wherein the method is configured to…”  It is not clear in this limitation what is being configured.  It appears that the functions listed in this limitation are functions of the controllers or some other part of the system, not functions of the abstract idea of the method itself.  The Examiner further notes that these functions do not need to be clarified in the claim as part of the method; their inclusion in the claim already clarifies them as part of the method.  The Examiner suggests that this limitation be amended to recite “wherein  an amount of the ultrapure water fed to the circulation tank is changed in a manner that corresponds to a change in an amount of the ozonated water used at the use point” (emphasis added to highlight changes).
Regarding claim 9, a similar issue is present as is in claim 1.  It is not clear what is performing the functions recited in the last limitation (“wherein the method utilizes…”) of the claim.  As noted above, these functions do not need to be clarified in the claim as part of the method; their inclusion in the claim already clarifies them as part of the method.  The Examiner suggests that this limitation be amended to recite “wherein the first and second controllers adjust the feed rate of the ultrapure water fed to the circulation tank by adjusting the height of the liquid level of the 
Claims 2-4 are rejected because they depend from indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Junichi (JP 2013/202451, hereinafter Junichi, machine translation previously provided) and Tabata et al. (US PGPub 2006/0049738, hereinafter Tabata), Matsumara et al. (US PGPub 2009/0026143, hereinafter Matsumara), and Lynn (US PGPub 2011/0030730, hereinafter Lynn).
Regarding claim 5, Junichi discloses an ozonated water supply device comprising a circulation tank (figure 1, tank 2) to which ultrapure water is fed (via pipe 1, paragraph 0017 mentions ultrapure water), and to which ozonated water is returned (via pipe 12) from a use point (use point 11), discharge-type ozone gas producer that produces ozone gas to obtain an ozone-containing gas (ozone generator 8), a gas feed pipe to the ozone gas producer (pipe having valve 8a), ozone gas dissolver that dissolves the ozone gas produced by the discharge-type ozone gas producer in dissolving water to obtain ozonated water (gas dissolving device 7), a dissolving water feed pipe that connects the circulation tank and the ozone gas dissolver (pipe containing items 3-5), an ozone-containing gas feed pipe that connects the ozone gas producer and the ozone gas dissolver (pipe between items 8 and 7), an ozonated water feed pipe that connects the ozone gas dissolver and the use point (pipe 10), a return pipe that connects the use point and the circulation tank (pipe 12), circulation tank liquid level controller that controls a height of a liquid level in the circulation tank (water level gauge 22 and valve 1a), and dissolved ozone concentration adjuster that adjusts a dissolved ozone concentration in the ozonated water (dissolved ozone conenctration meter 9, described in paragraph 0021).

Junichi is silent to the ozonated water being introduced at a position under the liquid surface of the circulation tank.  Matsumara teaches a system in which ozonated water (figure 1, in return line 107) is introduced into a circulation tank (tank 15) at a position under the liquid surface in the tank (see position of line 107 in figure 1).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Junichi with the introduction under the liquid surface for the purpose of reducing any gas addition to the water as it flow into the tank.
Regarding claim 6, Junichi is silent to a particle removal filter that is provided on the return pipe.  Matsumara teaches an ozonated water supply device (figure 1) in which ozonated water is returned (via line 107) from the use point (spray line 105) and particles are removed therefrom using a filter (filter 109).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Junichi with the filter of Matsumara for the purpose of removing unwanted substances from the ozonated water before it is recycled.
Regarding claim 7, Junichi discloses undissolved ozone gas feed pipe that feeds ozone gas that has not been dissolved in the dissolving water using the ozone gas dissolver to the circulation tank (paragraph 0020, “excess ozone gas is sent to the head space of the tank 2 via the purge gas pipe 13”).
Regarding claim 8, Junichi discloses the dissolved ozone concentration adjuster comprising a first concentration meter (concentration meter 9) that measures a dissolved ozone concentration in the dissolving water, and a calculation section that calculates a feed rate of the ozone gas to be fed to the ozone gas dissolver based on the dissolvedozone concentration measured by the first concentration meter, and transmits an instruction that instructs to adjust an amount of ozone gas produced to the discharge-type ozone gas producer (via valve 8a, as described in paragraph 0021).

Response to Arguments
Applicant's arguments with respect to claims 5-8 have been fully considered but they are not persuasive.
The Applicant states that claims 2-8 are allowable due to their dependency on claim 1 (remarks, page 9).  However, claims 5-8 do not depend from claim 1 and thus do not require all of the limitations amended into claim 1.  Thus, this argument is not persuasive.

Allowable Subject Matter
Claims 1 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 and 9 include multiple controllers performing different functions within the method.  Although the prior art includes controllers performing similar functions, the inclusion of multiple controllers performing the specific functions recited in the claims is not disclosed, taught or suggested by the prior art in combination with the other aspects of the recited methods.  Because the controllers are recited to perform specific and different functions, their inclusion amounts to more than a mere duplication of parts or steps in the method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC C HOWELL/Primary Examiner, Art Unit 1774